The opinion of the Court was delivered by
Moses, C. .J.
We have considered with much interest the argument of the learned counsel for the appellants. It evinces industrious research and elaborate investigation, and brings to bear upon the motion, in a strong and terse form, every possible reason that could be urged in its support. Regarding the point made, as directly decided by the case of The State ex rel. James Copes vs. The Mayor and Aldermen of the City of Charleston, (10 Rich., 491,) we have rather held it our duty to consider, whether any controlling policy has been shown, which should induce us to overrule it. A decision which has been accepted and conformed to for over fifteen years — made, too, by the unanimous concurrence of the Court of Errors, composed of all the Chancellors and Judges of the State, should not be disregarded, unless the necessity for its reversal is clear and apparent. Relying on its authority, the public has dealt with the securities to which it referred, as valid and binding on the City Council of Charleston, and now to declare them issued without the sanction of law, would deluge the State with a flood of litigation, the consequences of which would affect it for at least a half *497century. Not only the wealthy capitalist, but the poor widow and orphan, who, by the faith reposed in the said decision, invested their all in these stocks, would feel the heavy blow which a decision against the validity of the ordinances under which they were issued would inflict.
If, in overruling an ordinary case made in a State Court by Judges who preceded those who have now the honor of occupying the places which they long held, with so much credit to themselves and satisfaction to the country, the utmost deference should be extended, and the greatest caution exercised to ensure a correct conclusion, how certain and satisfactory should be our conviction, before we ventured practically to set aside an authority, on the faith of which so many important engagements and contracts have been made. Even if our legal judgment differed from that pronounced in the said case, looking to the disastrous pecuniary consequences which would follow, we would.not, under the circumstances, feel ourselves justified, in any adjudication tending to its reversal, without a judicial necessity which could not be avoided. Stability in the law is of public consequence. A case depending on similar facts, should be decided by the one that has preceded it. If law depended upon principles, there can be no difference in their application to like cases. It is said in Ram. on Legal Judgment, 114, “ A reason constantly adverted to as a ground on which to adhere to a former decision, is the importance of certainty in the law. Another reason is the great importance that there should be. an uniformity of decision in the different Courts of Westminster Hall. A third reason is the probability that many transactions have taken place upon the footing of the former decision.” Lord Kenyon, in Schumann vs. Wetherhed, 1 East, 541, said, “ I should be sorry to see one decision in 1798, and a different decision on the same facts in 1801;” and in Ram., 33, 34, a reference may be found to the many cases where a rule that has become settled law has been adhered to, although inconvenience has followed its observance, or it has been enforced although another rule may appear upon general principles more reasonable and more just.
Our American commentator, Chancellor Kent, second to none of the modern jurists' — one whose learning has contributed to the elucidation of the general principles of the law, and whose decisions are referred to as the great lights by which those who have succeeded him in the administration of justice are to be guided — in the 21st Chapter of his work, in the strong but concise language peculiar to *498him, bears his own testimonny to the importance of adhering “to a solemn decision as the highest evidence which we can have of the law applicable to the subject.” ' Recommending what he there says, and adopting it as the rule by which we must be here governed, we cannot forbear to quote the following from his expressions, applicable to the point on hand: “If judicial decisions were to be lightly disregarded, we should disturb and unsettle the great landmarks of property. When a rule has been once deliberately adopted and declared, it ought not to be disturbed, unless by a Court of Appeals or Review, and never by the same Court, except for very cogent reasons, and upon a clear manifestation of error; and if the practice were otherwise, it would be leaving us in a state of perplexing uncertainty as to the law. The language of Sir William Jones is exceedingly forcible on this point: ‘no man,’ says he, ‘who is not a lawyer would ever know how to act, and no man who is a lawyer would, in many instances, know what to advise, unless Courts were bound by authority as firmly as the Pagan Deities were supposed to be bound by the decrees of fate.’ ”
It is ordered that the motion be dismissed.
Willard, A. J., and Wright, A. J., concurred.